EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 7/8/2022. Currently, claims 1-10 and 12-29 are pending. Claim 11 has been cancelled. Claims 14-26 have been withdrawn. New claim 29 has been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

3. (Currently Amended) The vertical column of claim 2, wherein a diameter of the second helical structure is equal to the [[a]] diameter of the [[a]] portion of the main body that does not include the first helical structure.  

6. (Currently amended) The vertical column of claim 1, wherein the conical portion has a  length that is greater than a length of the tip portion.  

27. (Currently amended) The vertical column of claim 1, wherein the second helical structure includes  an outer diameter that is larger than the continuous outer diameter of the first helical structure.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 4/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-III is withdrawn. Claims 14-26, directed to nonelected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10 and 12-29 are allowed.
Claim 11 is cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 7/8/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that the prior art does not teach the conical portion not having a helical structure, as recited in claim 1. Claims 2-10, 12-13 and 27-29 depend directly or indirectly from claim 1. Claims 14-26 include all the limitations of claim 1. It would have been beyond the level of ordinary skill to modify any of the cited prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635